Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2022. 

Amendments
           Applicant's amendments, filed April 6, 2022, is acknowledged. Applicant has cancelled Claims 3 and 11-20, and amended Claim 1. 
	Claims 1-2 and 4-10 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/EP2017/061961 filed on May 18, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application Spain 201631473 filed on November 17, 2016 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed Information Disclosure Statement on April 6, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The information disclosure statement filed April 6, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 6 has been lined through for being defective for one or more of these requirements. See NPL citation 3, for example.

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Cascallo Piqueras et al (CA 2761183, 2010); and 
Carrio et al (U.S. Patent No. 10,316,065).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Rejections - 35 USC § 101
1. 	The prior rejection of Claim 12 under 35 U.S.C. 101 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejections of Claim 12-14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
3. 	The prior rejection of Claim(s) 11-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Double Patenting
4. 	The prior rejection of Claims 11-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,316,065 (Applicant’s own work, not cited in an IDS) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	The prior rejection of Claims 1-2, and 5-20 under AIA  35 U.S.C. 103 as being unpatentable over Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS), as applied to Claims 11-20 above, and in further view of Ji et al (Exp. Eye Res. 89: 193-199, 2009; of record in IDS) is withdrawn for reasons discussed above, and in light of Applicant’s amendment to Claim 1 to recite the limitations of prior Claim 3, which neither Cascallo Piqueras et al nor Ji et al taught/disclosed.

6. 	Claims 1-2, and 4-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS), in view of Ji et al (Exp. Eye Res. 89: 193-199, 2009; of record in IDS), Song et al (Int. J. Mol. Sci. 13(9): 10736-10749; 2012; of record in IDS), and Chen et al (Cancer Letters 307(1): 93-103, 2011; abstract only; of record). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Cascallo Piqueras et al is considered relevant prior art for having disclosed an oncolytic adenovirus comprising:
i) a sequence encoding a hyaluronidase enzyme; and 
ii) replication machinery specific for tumor cells (pg 10, lines 8-13).
Cascallo Piqueras et al disclosed the use of the oncolytic adenovirus for the treatment of cancer, e.g. head and neck, melanoma, ovarian, colorectal, pancreatic, and hepatocellular carcinomas, as such had already been in practice in clinical medicine with very promising results (pg 3, lines 14-17).

Cascallo Piqueras et al do not disclose use of the oncolytic adenovirus for the treatment of retinoblastoma. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Ji et al is considered relevant prior art for having taught a method of treating retinoblastoma in a subject in need thereof, the method comprising the steps of: 
administering to the subject a composition comprising an oncolytic adenovirus comprising replication machinery specific for tumor cells (Abstract, “CRAd replication occurred exclusively in human RB cells, but not primary human retinal pigment epithelial cells”). 

Neither Cascallo Piqueras et al nor Ji et al teach/disclose wherein the retinoblastoma is a retinoblastoma resistant to conventional chemotherapy and/or radiotherapy. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1 and 4, Song et al is considered relevant prior art for having taught a method of treating retinoblastoma, wherein the retinoblastoma is a retinoblastoma resistant to conventional chemotherapy (pg 10737, Introduction, “problems of drug resistance”, “has demonstrated encouraging results in refractory malignancies”; keywords), the method comprising the step of administering an oncolytic adenovirus (Title), whereby the oncolytic adenovirus “overcomes chemoresistance” (pg 10745).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and cancer biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cancer being treated with the ICOVIR17 oncolytic adenovirus of Cascallo Piqueras et al with a second cancer, to wit, retinoblastoma, as taught by Ji et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cancer with a second cancer, to wit, retinoblastoma, being treated with the ICOVIR17 oncolytic adenovirus because Ji et al successfully demonstrated the ability of oncolytic adenoviruses that selectively replicate in tumor cells to treat retinoblastoma in an animal model system. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first retinoblastoma with a second retinoblastoma, to wit, a retinoblastoma resistant to chemotherapy, as taught by Song et al, in a method of treating retinoblastoma in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first retinoblastoma with a second retinoblastoma, to wit, a retinoblastoma resistant to chemotherapy, being treated with the ICOVIR17 oncolytic adenovirus because Song et al successfully demonstrated the ability of oncolytic adenoviruses that selectively replicate in tumor cells to treat retinoblastoma resistant to chemotherapy. Song et al taught that “Combined treatment with an oncolytic adenovirus and chemotherapy presents a promising novel treatment strategy for cancer and is rapidly advancing toward clinical use in many malignancies.” (pg 10744, Discussion). Song et al taught that the oncolytic adenovirus “overcomes chemoresistance”, that “viro-chemo combination therapy is a feasible and potentially promising approach for the treatment of retinoblastoma” (pg 10745), whereby viro-chemo combination therapy “exerted a synergistic antitumor effect (Abstract). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 25, Example 8, lines 20-23; claim 4). 
Ji et al taught wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 194, col. 1, Materials and Methods, “serotype 5 adenoviruses”).  
Chen et al taught wherein the SG600 oncolytic adenovirus is a serotype 5 (Abstract).
With respect to Claim 10, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus has the capsid modified such that the binding domain 91-KKTK-94 of the heparin sulfates present in the adenovirus fibre have been replaced by the domain 91-RGDK-94 (pg 25, Example 8, lines 20-23).
With respect to Claim 6, Cascallo Piqueras et al disclosed wherein the hyaluronidase enzyme is the human hyaluronidase enzyme PH20 (pg 21, Example 4). 
With respect to Claim 7, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is ICOVIR17 (e.g. pg 6, line 1), whereby the sequence that encodes a hyaluronidase enzyme from which nucleotides corresponding to 1471 to 1527 have been deleted (pg 18, Example 1; Figure 2A). Instant specification discloses VCN-01 comprises SEQ ID NO:1, from which nucleotides 1471-1527 have been deleted, whereby said sequence that encodes a hyaluronidase enzyme was obtained from ICOVIR17 (Example 1).
With respect to Claims 8-9, Cascallo Piqueras et al disclosed the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, more specifically, wherein the defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene comprises: 
i) the deletion delta-24 in the sequence coding for the E1a protein, and 
ii) an insertion of four E2F-1 binding sites and one Sp1 binding site into the endogenous promoter of E1a to control the expression of E1a (pg 10, lines 8-13).     
Song et al taught wherein the SG600 comprises the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, and comprises the deletion delta-24 in the sequence coding for the E1a protein (pg 10737, Introduction). 
With respect to Claim 2, Ji et al taught wherein the oncolytic adenovirus composition is administered by intraocular injection (pg 195, col. 2, “intraocular injections”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 


Response to Arguments
The Piqueras Declaration under 37 CFR 1.132 filed April 6, 2022 is insufficient to overcome the rejection of Claims 1-2 and 4-10 based upon Cascallo Piqueras et al in view of Ji et al, Song et al, and Chen et al as set forth in the last Office action.

Dr. Piqueras declares (¶8) that they would not have expected a patient suffering from chemotherapy-resistant retinoblastoma would achieve complete remission when administered VCN-01.  
Applicant’s argument(s) has been fully considered, but is not persuasive. Independent Claim 1 method step(s) is/are far broader in scope than Applicant’s secondary consideration, to wit, independent claim fails to recite the administration route (intravitreal) nor viral vector dosage (2x10^10 virus particles/eye). Independent claim merely requires treatment, or reducing metastases. Independent Claim 1 structures are far broader in scope to Applicant’s secondary consideration using VCN-01 oncolytic virus.
	 
Applicant argues that the oncolytic adenovirus of Ji et al does not express hyaluronidase, and therefore is non-analogous art. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Ji et al is considered relevant prior art for having taught a method of treating retinoblastoma in a subject in need thereof, the method comprising the steps of: 
administering to the subject a composition comprising an oncolytic adenovirus comprising replication machinery specific for tumor cells (Abstract, “CRAd replication occurred exclusively in human RB cells, but not primary human retinal pigment epithelial cells”). 
Thus, the scientific and technical concept that oncolytic adenoviruses may be used to treat retinoblastoma was previously known to those of ordinary skill in the art. 

Applicant argues that the oncolytic adenovirus of Song et al does not express hyaluronidase, and therefore is non-analogous art. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Song et al is considered relevant prior art for having taught a method of treating retinoblastoma, wherein the retinoblastoma is a retinoblastoma resistant to conventional chemotherapy (pg 10737, Introduction, “problems of drug resistance”, “has demonstrated encouraging results in refractory malignancies”; keywords), the method comprising the step of administering an oncolytic adenovirus (Title), whereby the oncolytic adenovirus “overcomes chemoresistance” (pg 10745).
Thus, the scientific and technical concept that oncolytic adenoviruses may be used to treat chemoresistant retinoblastoma was previously known to those of ordinary skill in the art. 

Applicant argues that Song teaches that combination therapy with SG600 and VCR was needed to confer treatment efficacy.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not prohibit the use of chemotherapy for retinoblastoma patient/subjects who receive the oncolytic adenovirus. 
	 
Applicant argues that the oncolytic adenovirus of Chen et al does not express hyaluronidase, and therefore is non-analogous art. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Chen et al is considered relevant prior art for having taught that the SG600 oncolytic adenovirus (used by Song et al) is a serotype 5 (Abstract), as recited in Claim 5.

Applicant argues that one of ordinary skill in the art would not have been motivated to replace the oncolytic adenoviruses taught by the cited references with the claimed oncolytic adenovirus and use the claimed method with a reasonable expectation of success.
Applicant’s argument(s) has been fully considered, but is not persuasive. It would have been obvious to one of ordinary skill in the art to substitute a first cancer being treated with the ICOVIR17 oncolytic adenovirus of Cascallo Piqueras et al with a second cancer, to wit, retinoblastoma, as taught by Ji et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cancer with a second cancer, to wit, retinoblastoma, being treated with the ICOVIR17 oncolytic adenovirus because Ji et al successfully demonstrated the ability of oncolytic adenoviruses that selectively replicate in tumor cells to treat retinoblastoma in an animal model system. Furthermore, Song et al successfully demonstrated the ability of oncolytic adenoviruses to kill chemoresistant retinoblastoma cells, whereby chemotherapy and virotherapy yield a synergistic result.

Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Song et al (Invest. Ophthalmol. & Vis. Sci. 51(5): 2626-2635, 2010) is considered relevant prior art for having taught a method of treating retinoblastoma in a subject, the method comprising the step of administering an oncolytic adenovirus to the subject, thereby treating said subject. Song et al used a mouse xenograft model of HXO-RB44 retinoblastoma cells (pg 2627, col. 1, Methods), said HXO-RB44 cells being art-recognized chemoresistant retinoblastoma cells (Wang et al, 2015). Song et al taught that the oncolytic adenovirus is able to kill the HXO-RB44 cells in both in vitro (pg 2629, col. 1, “Cytotoxicity of H101 In Vitro”) and in vivo assays (pg 2630, col. 2, “Inhibition of Tumor Growth and Prolongation of Mouse Survival In Vivo by Treatment with H101”; Figure 7). 

	Wang et al (Int. J. Clin. Exp. Pathol. 8(3): 2525-2534, March 1, 2015) is considered relevant prior art for having taught that retinoblastoma cell line HXO-RB44 (taught by Song et al (2010, 2012) is an art-recognized chemoresistant cell line

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633